Citation Nr: 1823226	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to November 21, 2017 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent from November 21, 2017 forward for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to November 21, 2017.


REPRESENTATION

Appellant represented by:	Melinda J. Willi, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.

These matters were denied by the Board in February 2016.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated October 2016, the Court vacated the Board's February 2016 decision and remanded the matter to the Board for compliance with the instructions included in the parties' Joint Motion for Remand (JMR).

In July 2017 these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A December 2017 rating decision increased the 50 percent rating for the PTSD to 70 percent, and granted entitlement to TDIU, effective November 21, 2017.  As the PTSD evaluation and TDIU determination does not represent the highest possible benefit, the issue remains in appellate status, as recharacterized above.  AB v Brown, 6 Vet. App. 35 (1993).  

In March 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since retired from the Board; a transcript is of record.  The Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  In a response received in May 2017, he elected to waive his right to another hearing and requested that the Board consider his case on the evidence of record.  It has been reassigned to the undersigned.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Prior to November 21, 2017, the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity.  Neither occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment were shown during this period with symptoms such as are contemplated by the 70 or 100 percent ratings are shown.

2.  From November 21, 2017 forward, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, avoidance behavior, irritability, concentration problems, short- and long-term memory problems, hypervigilance, exaggerated startle response, feelings of hopelessness, sleep problems, depression, social isolation, suspiciousness, frequent panic attacks, disturbances of motivation and mood, all resulting in deficiencies in most areas, but not total social and occupational impairment.

3.  Prior to November 21, 2017, the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent prior to November 21, 2017, for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating greater than 70 percent from November 21, 2017 forward, for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  Prior to November 21, 2017, the criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Remand Compliance 

The Board previously remanded these matters in July 2017.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for appropriate VA examinations, and readjudicate the claim.   The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended an appropriate November 2017 VA examination.  The RO readjudicated the claim most recently in a January 2018 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

III. Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) or certified to the Board on or after August 4, 2014.  This appeal was pending and certified before the Board on January 2013 even if such claims are subsequently remanded to the agency of original jurisdiction.   Therefore, the DSM -IV criteria apply.  

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In a February 2003 rating decision, the Veteran was granted a 30 percent rating for posttraumatic stress disorder (PTSD), effective August 2002.  A February 2007 rating decision assigned a 50 percent rating for PTSD for the period beginning December 19, 2006, which was confirmed in an April 26, 2008, rating decision.  On April 27, 2009, more than one year after the prior rating decision, the Veteran filed an informal claim for a higher evaluation for PTSD and a total disability rating based on individual unemployability (TDIU).  The August 2009 decision on appeal continued the 50 percent evaluation for PTSD and denied entitlement to a TDIU.  

A December 2017 rating decision increased the Veteran's PTSD evaluation to 70 percent, effective November 21, 2017.  Accordingly, the Board will evaluate each stage separately below. 

A.  Evaluation of PTSD Prior to November 21, 2017

For the reasons explained below, the Board has determined that a rating in excess of 50 percent is not warranted for the Veteran's PTSD prior to November 21, 2017.

In assessing the evidence of record, the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF score may be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Notably, the parties to the October 2016 JMR repeatedly cited GAF scores as indicative of the level of severity of the disorder.  However, in Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Vet. App. Feb. 23, 2018) the Court further addressed the value of GAF scores.  The Court noted that although GAF scores were designed to help quantify and summarize the severity of symptoms associated with mental disorders, the DSM-5 eliminated GAF scores because of their "conceptual lack of clarity" and "questionable psychometrics in routine practice." DSM-5 at 16.  The Court further explained that although it is true that examiners no longer use these scores, an adjudicator is not permitted to rely on evidence that the American Psychiatric Association itself finds lacking in clarity and usefulness. Any reliance on evidence that expert consensus-as adopted by VA-has determined to be unreliable would be impossible to justify with an adequate statement of reasons or bases.  As the earlier DSM-IV applies to this appeal, the Board will discuss the scores but will place much greater weight on the detailed clinical evaluations.  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

According to an April 2009 VA treatment record, the Veteran reported symptoms of infrequent nightmares, intrusive thoughts, intolerance of crowds, and avoidance of triggers.  He indicated that he enjoyed spending time with his granddaughters and a friend.  The clinician found the Veteran to be alert, neatly groomed, calm, with fair eye contact, fluent speech, less restricted affect, less dysphoric mood, logical thought, fair insight and judgment, and no suicidal or homicidal ideation, hallucinations, or delusions.  He was assigned a GAF score of 40. 

A May 2009 VA treatment record indicated the Veteran had PTSD as well as diagnoses of depression and panic disorder that were likely secondary to PTSD that was manifested by symptoms of episodic irritability, inability to tolerate crowds, nightmares, hyperarousal, daily intrusive thoughts of Vietnam, social isolation, and difficulty concentrating and focusing.  

In a June 2009 VA examination, the Veteran reported symptoms of panic attacks approximately one to two times per week, racing thoughts, irritability, and anger, noting that the symptoms decreased with recent medication and that he did not lash out in physical violence.  The Veteran reported positive relationships with his mother, daughter, grandchildren, brother's family, and one good friend, that he spent time fishing, playing cards, or computer games, and attributed his divorce and inability to maintain a significant romantic relationship to mental health symptoms.  

The examiner found the Veteran to be clean, casually dressed, fully oriented, with slow, soft speech, cooperative attitude, normal affect, euthymic mood, unremarkable thought process, good impulse control, normal memory, and no delusions, hallucinations, inappropriate behavior, obsessions, panic attacks, or suicidal or homicidal ideation.  The examiner noted the Veteran reported anxiety associated with the evaluation but quickly relaxed and engaged with the examiner.  The examiner assigned a GAF score of 65.

An April 2010 VA treatment note indicated the Veteran reported depressed mood and improved anxiety, with no suicidal ideation, improved irritability, good appetite and sleep.  He was found to be neat and clean, cooperative, fully oriented, and calm, with normal speech, reactive mood and affect, organized thought, normal memory, and good insight and judgment.  He was assigned a GAF score of 45.

In connection with November 2011 VA treatment, the Veteran reported stressors due to legal issues and his mother's cancer diagnosis, that he continued to experience panic and social isolation, with occasional thoughts of harming others without intent or plan.  He was assigned a GAF score of 45.

VA treatment records dated from December 2012 to June 2013 indicate the Veteran had increased anxiety and panic due to the recent death of his mother, a cancer diagnosis, and a tree falling onto his home.  He reported continued social isolation and that he had panic most days since his mother's death.  He was assigned a GAF score of 45.

In a March 2013 hearing, the Veteran testified that he had difficulty being around people, did not trust others, had difficulty concentrating and completing conversations, was upset when the Gulf War began, had no interest in activities, and was unable to have a romantic relationship since the 1980s.  He stated that he had a friend that would invite him over to eat dinner a few times per week, saw his daughter every three weeks to a month, but otherwise lived alone and did not see anyone regularly.  He stated that he had not fished or hunted for four to five years because it was expensive. 

An October 2013 VA treatment record indicated the Veteran reported increased anxiety, social isolation, and panic after moving in with a friend while his house was being repaired.  The treatment provider found the Veteran casually dressed, with good eye contact, no psychomotor slowing, fluent speech, less restricted affect, less anxious mood, logical thought, and no suicidal or homicidal ideation, hallucinations, or delusions.  The assigned GAF score was 48.
 
A July 2014 VA treatment record noted the Veteran was incarcerated on drug charges twice with limited formal work history, that he used marijuana daily, and had symptoms of anxiety, hypervigilance, diminished interest, and denied suicidal or homicidal ideation.  The Veteran reported that he had relationships with his daughter, best friend's wife, brother, and a few friends, weight and appetite problems since being treated for throat cancer in 2013, and that income limited his leisure activities of fishing and races.  The treatment provider found the Veteran's PTSD symptoms were relatively well-managed.

According to a September 2014 VA treatment record, the Veteran reported no appetite, suspiciousness, social isolation, anxiety, irritability, decreased motivation and energy level, and intrusive thoughts.  The Veteran reported that he had serious thoughts of suicide in the past due to pain and physical distress but he had no current suicidal ideation due to his religious beliefs and his grandchildren.  The Veteran was casually dressed, with good eye contract, mild psychomotor slowing, fluent speech, restricted affect, anxious and dysphoric mood, logical thought process, fair judgement and insight, and no suicidal or homicidal ideation, hallucinations, or delusions.  

An August 2014 VA treatment record reflects the Veteran reported depression without suicidal ideation and a lack of appetite.  He was found to be thin, ill-appearing, in mild distress, and fully oriented.  His grooming was average and he had impaired memory, fair judgment and insight, normal speech and motor activity, logical thought processes, depressed mood and affect, but no suicidal or homicidal ideation.  He was assigned a GAF score of 42.

In a March 2015 VA examination, the Veteran reported that he lived alone, did not see his daughter and grandchildren often, and spoke to a few friends on a regular basis.  The Veteran stated that he was focused on his cancer treatment for the past two years, was numb to unwanted memories and dreams, tended to keep to himself, felt distant from others, was easily angered, always on guard, had interest in activities but lacked the energy or money, had a low appetite due to cancer treatment, and denied feelings of worthlessness, suicide, or homicide.  

The examiner found the Veteran to be fully oriented, casually dressed, appropriately groomed, cooperative, with adequate concentration and judgment, unremarkable speech, logical thought processes, mood appropriate to content with congruent affect, good insight, and that he recalled one of three words after a three minute delay.  The examiner noted the Veteran's PTSD diagnosis and opined that his current symptoms did not cause clinically significant distress or functional impairment and found that although the mental condition was formally diagnosed, symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

June 2015 VA treatment records reflect that the Veteran's cognitive impairment was none or slight.  December 2015 VA treatment records reflect that the Veteran posed no risk to himself or others, he had fair judgment and insight, and exhibited resiliency and good hygiene.  He also was able to maintain his activities of daily living and had some support from friends and family.  December 2015 VA mental health treatment reflects that the Veteran was suspicious and socially isolative, but that his daughter, brother, and other family members continued to be supportive.  He reported that he had thoughts of suicide but would never act on it due to his religious beliefs and his relationship with his daughter and grandchildren.  There was no behavioral loss of control or increase in irritability or anger.  The Veteran was still ruminating about past events in the military, and had intrusive thoughts daily, however he reported that he was coping adequately.

March 2016 VA mental health treatment reflect that the Veteran's speech was fluent without significant latency of response, that his thought processes were logical, without derailing, that he denied suicidal or homicidal intent or plans, and that he denied hallucinations and delusions.  He was alert without fluctuation in level of consciousness, his cognition was grossly intact, and his insight and judgment were fair.  April 2016 VA mental health treatment reflects that the Veteran met with a friend in the afternoons to smoke cannabis, reporting that it made him feel relaxed.  He was well dressed and groomed with fair attention and concentration.  The Veteran exhibited a neutral mood with some affect constriction and his thought processes were logical and goal directed.  His thought content was conventional with no expressed hopelessness.  There were no suicidal or assaultive ideations.  The Veteran's associations were conventional and his judgment and insight were good.

July 2016 VA mental health treatment reflects that the Veteran was adamant that he never had any suicidal ideation.  December 2016 VA treatment documented that the Veteran had no acute anxiety or mental status changes.  February 2017 VA mental health treatment shows that the Veteran was casually dressed, and averagely groomed.  His motor activity was within normal limits, and his speech was within normal limits for rate, tone, and volume.  He maintained good eye contact, and his thought processes were logical and goal directed.   The Veteran's mood was depressed, affect congruent with mood.  He denied suicidal or homicidal ideation.  The Veteran's thought content was without abnormality, his memory was intact, and his judgement and insight were good.  He was assigned a GAF score of 46.  The Veteran reported that he wasn't doing much because of the cold weather but frequently had dinner with a friend and his spouse.  This is reiterated in an April 2017 mental health treatment record.  August 2017 VA treatment records reflect that the Veteran posed no risk to himself or others, he had fair judgment and insight and exhibited resiliency, and good hygiene.  He also was able to maintain his activities of daily living and had some support from friends and family.  

After careful review of the evidence, the Board finds that prior to November 21, 2017, the occupational and social impairment from the service-connected PTSD has more nearly approximated reduced reliability and productivity, rather than deficiencies in most areas.  The record reflects that the Veteran's PTSD symptoms of irritability, depressed mood, intolerance of crowds, intrusive memories, increased startle response, panic attacks one or two times per week, difficulty concentrating, and anxiety resulted in reduced reliability and productivity because the symptoms caused panic attacks more than once a week, disturbances of motivation and mood, and difficulty establishing and maintaining effective social and work relationships.  

Pursuant to the October 2016 JMR, the Board notes that the Veteran's GAF scores ranged between 42 and 65, which are indicative of moderate to serious symptomatology.  In determining the proper rating for the Veteran and consistent with the Court's holding in Golden, the Board considers the GAF scores but finds that they have limited probative value; the score alone is neither dispositive nor more probative than the symptoms actually described in the record.  As noted above, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, the Veteran's symptoms are not severe.  The Veteran did not exhibit suicidal ideation, obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  On the contrary, he displayed appropriate hygiene, adequate concentration and judgment, unremarkable speech, logical thought processes, mood appropriate to content with congruent affect, and good insight.  Though the Veteran reported isolation and difficulty being around others, he also consistently reported continuous engagement with friends and family, and had multiple solid relationships.  

The Board acknowledges that the Veteran's treatment records reflect several GAF scores below 50, which indicated serious symptoms under the now abandoned methods (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the Board gives more probative weight to the overall level of social and occupational impairment as described by the Veteran and observed and noted by clinicians and examiners than to these GAF scores that were not fully reflective of the Veteran's functional capacity and in many examinations and treatment encounters not consistent with the aggregate of the clinical observations and manifestations reported by the Veteran.

A higher rating is not warranted because the impairment does not more nearly approximate deficiencies in most areas.  Throughout the period of the claim, there is no evidence that the Veteran exhibited symptoms of obsessional rituals that interfere with routine activities, illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance or hygiene, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  Rather, the Veteran exhibited clear, linear thought, was fully oriented, exhibited no periods of violence, maintained good hygiene, maintained relationships with his daughter, grandchildren, and a friend, and exhibited no delusions, obsessive rituals, or hallucinations.  At most, evidence of record indicated that the Veteran had some short term memory impairment, difficulty focusing, isolated suicidal ideation without intent or plan, and maintained relationships with family members and friends.  

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of 50 percent under the schedular criteria.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 50 percent is not warranted for this period on appeal.



B. Evaluation of the Veteran's PTSD from November 21, 2017 Forward

As noted above, the Veteran's PTSD has been rated as 70 percent disabling from November 21, 2017 forward. 

The Veteran was afforded a VA examination in November 2017.  The Veteran reported that he lived alone and had a friend that he saw several times weekly.  He also told the examiner that he had a female friend that took care of him daily.  He stated that he was anxious around others and stayed home all of the time.  He reported that he stopped working 20 years ago but did not provide a credible reason as to why he stopped working.  He told the examiner that he sold marijuana to support himself.  He reported that he was depressed all of the time with loss of interest and anhedonia.  He described himself as numbed and had frequent panic attacks.  He also reported poor memory.  The Veteran denied suicidal or homicidal ideation.  Symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic or depression, impairment of memory, difficulty understanding complex commands, circumstantial speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

The examiner reported that the Veteran presented as being confused and had difficulty understanding questions.  His speech was circumstantial and he had to be prompted to respond to questions.  The Veteran's responses exhibited significant impairment with memory and his speed was rambling and circumlocutory.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity. 

Following the examination, the Veteran received VA mental health treatment.  He reported that he was given the wrong address for his November 2017 VA examination and therefore was an hour late to the appointment.  This led to him spending no more than 15 minutes with the November 2017 VA examiner.  He spent his entire time during this appointment recounting the examination.  The treating physician reported that the Veteran was in moderate distress.  He was casually dressed and averagely groomed.  His motor activity was within normal limits and he maintained good eye contact.  The Veteran's speech was increased in volume.  His thought processes were logical and goal directed, and his mood was angry.  He denied suicidal or homicidal ideation.  His memory was intact, his judgment and insight were good and he was alert and oriented x4. 

Based on a consideration of all the evidence of record, the Board concludes that the objective medical evidence and the Veteran's lay statements regarding his symptomatology do not show a level of total occupational and social impairment  that more nearly approximates that which warrants the assignment of a 100 percent disability rating.  See 38 C.F.R. § 4.7.

In reaching that conclusion, the Board notes that during this period on appeal, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic or depression, impairment of memory, difficulty understanding complex commands, circumstantial speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

However, the record does not demonstrate that the Veteran has both total social and occupational impairment.  Although the Veteran clearly has a serious disability, the evidence does not show that there is total occupational and social impairment.  He does not have symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (while he reported suicidal thoughts on some occasions in the past he has consistently denied plans or intent); intermittent inability to perform activities of daily living due to mental health problems; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

As to occupational and social functioning, the medical evidence demonstrates total occupational impairment due to the PTSD, which is the basis for the TDIU rating discussed in the introduction of this decision.  That said, the evidence does not demonstrate total social impairment.  The Veteran has reported a generally good relationship with a friend and his spouse whom he sees several times a week, as well as another female friend that he sees daily.  The Veteran has significant social functioning problems because of his reported isolation, but these problems are contemplated and reflected in the assigned 70 percent rating.

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  In determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 70 percent is not warranted for any period on appeal.

IV. Entitlement to TDIU prior to November 21, 2017

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

For the period prior to November 21, 2017, the Board notes that the Veteran was service-connected for PTSD, rated as 50 percent disabling.  Accordingly, the issue before the Board is more specifically whether referral to the Director of Compensation Service for consideration of an extraschedular TDIU is warranted during this period.

Upon review of the evidence of record, the Board finds that referral to the Director of Compensation Service for consideration of an extraschedular TDIU is not warranted because the evidence did not indicate that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disability during the period prior to November 21, 2017.

With respect to evidence specifically relevant to the TDIU component of the claim, the Board notes a May 2009 VA treatment record reflects that VA Dr. S.G. opined that the Veteran's psychiatric symptoms negatively impacted his ability to work outside the home and that he continued to be unable to gainfully work for the foreseeable future.

In a VA Form 21-8940, application for increased compensation based on unemployability, the Veteran reported he last worked full-time as a painter in 1984, and became too disabled to work beginning in 2000 due to his PTSD.

In June 2009, the Veteran reported that he was self-employed in the 1970s and that he participated in some unpaid work around 1999 and 2000.

In a June 2009 VA examination, the Veteran reported that his professional painting business failed because his business partner was caught with cocaine and that he was unable to find subsequent employment due to his criminal record.

October 2010 and March 2011 VA treatment records reflect that the Veteran's employment status was listed as disabled, however during treatment he reported that his mood and anxiety were good and stable, he denied suicidal ideation, anger, or irritability.  He reported visiting friends and family and was very happy to be spending more time with his grandchildren.  His medical problems were listed as stable and no psychotic symptoms were evident.  His thought content was organized without obvious delusions or paranoia.  His speech was normal and he expressed himself well.

August 2011 VA treatment records note that the Veteran was disabled, but that he gardened and used the computer daily.  He also reported that he went to a friend's house regularly to play on the computer.  He reported sleeping well, denied anger and irritability, and denied suicidal ideation.  His mood was good and there was no evidence of psychotic symptoms.

In a March 2013 hearing, the Veteran testified that he quit his occupation as a painter because he would forget where he was and paint things two or three times, which became frustrating.  He stated that he had difficulty concentrating on the last few houses he painted and that it took him three or four times longer to complete the work then when he was younger.  He indicated that he worked sporadically in the 1990s until his employer stole his equipment and he subsequently lost interest in working.

April 2013 VA treatment records note that the Veteran was a retired painter.

In a March 2015 VA examination report, the examiner opined that the Veteran's PTSD was in remission and did not cause clinically significant distress or functional impairment; therefore, PTSD did not render him incapable of obtaining or maintaining gainful employment.

In an April 2015 private vocational assessment, P.C. indicated review of the Veteran's claims file, specifically VA medical records from November 2007 to June 2009, and a June 2009 VA examination report.  He did not report that he interviewed the Veteran.  P.C. noted that the Veteran experienced difficulty establishing appropriate relationships with friends and family members, that he was frequently agitated and prone to emotional outbursts and had sleep impairment.  P.C. reviewed the June 2009 VA examiner's opinion that the Veteran's vocational impairment was due to his criminal background and found that PTSD can be a significant vocational barrier and that it was more likely than not that the Veteran's history of incarceration was, in part, attributed to symptoms of PTSD, "which may result in poor decision-making, violent outbursts and inability to appropriately interact with others resulting in social conflict."  P.C. opined that the Veteran was unable to maintain substantial gainful employment at even a sedentary level due to numerous GAF scores of 40 in his VA treatment notes from 2007 through 2009, noting that the severity of his symptoms caused him to be unable to follow and sustain a substantially gainful occupation because it was highly likely that he would require frequent absences from work, excessive breaks during the workday, and accommodations that would not be tolerated by an employer on the competitive market.

April 2017 VA treatment records note that the Veteran was retired.

The Board concludes that prior to November 21, 2017, the Veteran's service-connected PTSD was not sufficient by itself to preclude all forms of substantially gainful employment consistent with his education and occupational background.  

Service records show that the Veteran complete three years of high school education before serving as a Marine Corps combat engineer, a military occupation involving the operation of equipment, vehicles, and construction tools.  He worked for many years as a painter.  Even though he reported that on occasion he lost track of the status of his job, he was no so socially impaired as to be unable to continue work in painting or other construction tasks in the company of other craftsmen.  The evidence indicates that the Veteran ended his full-time employment in the 1970s, in part, due to legal problems and that he worked part-time until 2000, when he stopped working due to frustrations with his concentration and pace.  However, the preponderance of the evidence shows that the Veteran's PTSD is not sufficient by itself to render the Veteran unemployable.  A June 2009 VA examination report shows the Veteran stopped seeking employment after his painting business failed due to his business partner's criminal record and he reported in a March 2013 hearing that he lost interest in working after his part-time employer stole his equipment.  Moreover, the March 2015 VA examination report indicated the Veteran's PTSD symptoms were in remission and that he was not precluded from gainful employment due to that disability.  

The Board acknowledges that the Veteran is competent to describe his symptoms and his difficulties while employed.  However, his statements are in part speculative, relying on his experience with other individuals and the factors potential employers would tolerate without discussion of the Veteran's specific skills.  The vocational evaluator made no references to the Americans with Disabilities Act and its requirements for reasonable accommodation or to the Veteran's specific education and skills as would have been appropriate for an unbiased expert in this field.  The evaluator relied in part on GAF scores that warrant much less probative weight.  The Board finds that this opinion warrants less probative weight and does not adequately show how the Veteran's service-connected PTSD is sufficient by itself to render him unable to engage in all forms of substantially gainful employment during the period at issue.  Further, the Board acknowledges that an April 2015 private vocational assessment determined that the Veteran's PTSD precluded any substantially gainful employment, but notes that P.C.'s opinion was based on a review of VA medical records dated in 2009 and earlier.  He has not reviewed any records that the Board has not reviewed.  There was nothing in those records which reflected that the manifestations of the PTSD were sufficient to preclude the Veteran from maintaining substantially gainful employment as a painter.  It is evident from the evidence that the Veteran did not stop working because of his PTSD.  In addition, P.C. did not review the report of the March 2015 VA examination showing that the Veteran's PTSD was found to be in remission.  The Board finds the Veteran's statements and P.C.'s vocational assessment to be less probative than the medical evidence of record that accounts for all evidence during the period on appeal that shows the Veteran was not unemployable due to his service-connected PTSD. 

In this case, the objective evidence simply does not demonstrate that the Veteran was unable to obtain or retain substantially gainful employment prior to November 21, 2017, solely because of his service-connected disability.  While he does have some deficiencies in several areas, the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned during this period.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 50 percent prior to November 21, 2017 for PTSD is denied.

Entitlement to a rating in excess of 70 percent from November 21, 2017 forward for PTSD is denied.

Entitlement to a TDIU for the period prior to November 21, 2017 is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


